Citation Nr: 1401810	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-40 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV disease). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N. D.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1985 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Human immunodeficiency virus (HIV disease) had onset in service.


CONCLUSION OF LAW

The criteria for service connection for human immunodeficiency virus (HIV disease) have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the claim is granted, VCAA compliance need not be addressed further.







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for HIV disease, which she asserts contends was incurred on active duty. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The service treatment records are negative for a diagnosis of HIV disease.

The Veteran testified that in July 1987 she had unprotected sexual congress with her boyfriend, whom she has since married.  In September 1987, she tested positive for gonorrhea and her husband tested positive for HIV and gonorrhea.  Her husband is service-connected for HIV disease.

The Veteran also testified that she did not have sexual congress with anyone other than her husband in the months preceding July 1987.  She also testified that since September 1987, she and her husband have maintained a monogamous relationship.  

The Veteran was initially diagnosed with HIV disease in 1991.

On VA examination in March 2007, the VA examiner stated that the Veteran's HIV disease was not incurred in service, because there is no evidence to support that the fact the Veteran was HIV positive prior to 1991.

In November 2009, a physician, who for six years was the head of the HIV/Infectious Diseases Division at the Portsmouth Naval Medical Center and who had help care for the Veteran's husband, expressed the opinion that it was more likely than not that the Veteran's HIV disease had onset during service.  


The physician explained that the Veteran had unprotected sexual congress with her husband, who is now known to have had HIV, and she could have been in the "window period" (also known as "seroconversion") when she tested negative two months later in September 1987.  The "window period" is the period were one could have HIV before developing a measurable antibody that would test positive for HIV.  The physician stated that although the Veteran tested negative for HIV in 1987 it was more likely than not she was exposed to the virus and acquired the virus while on active duty from her now husband, who is service-connected for HIV. 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3  (2008).

The medical evidence in favor of the claim is the opinion of a private physician, who is an expert on HIV/Infectious Diseases.  The Board finds the opinion of the physician outweighs the opinion of the VA examiner as the physician provided a persuasive rationale for the conclusion reached in the opinion that although the Veteran initial tested negative for HIV the Veteran more likely than not was exposed to HIV and acquired the virus while on active duty from her now husband, who is service-connected for HIV, and service connection is warranted. 


ORDER

Service connection for human immunodeficiency virus (HIV disease) is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


